DETAILED ACTION
In this Office Action, amended claims 98, 101, 103, 105-106, and new claims 118-130, filed on July 15th, 2021 were evaluated following a non-final Office Action mailed on April 27th, 2021. Claims 99-100, 104, and 107-117 were cancelled by amendment on July 15th, 2021, and claims 1-97 were cancelled by amendment prior to the first examination of the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“communications subsystem” in claim 98 and 127
“waveform processing subsystem” in claim 98 and 127
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure of the aforementioned claim limitations are:
The “communications subsystem” (which is considered to be a component of the waveform analysis subsystem ) is disclosed as being “cloud-based”, “software”, “a single server or computer”, or “a combination of software and hardware” (paragraph 0058);
The “waveform processing subsystem” (which is considered to be a component of the waveform analysis subsystem ) is disclosed as being “cloud-based”, “software”, “a single server or computer”, or “a combination of software and hardware” (paragraph 0058);

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 98, 101, 103, 105-106, and 118-130  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 98, the claim limitation “wherein a first of the plurality of modules is connected to a second of the plurality of the modules adjacent to the first module by at least one hinge” renders the claim indefinite. It is unclear from the claim language whether or not the claimed modules may be connected by multiple hinges or not. In particular, in the Applicant’s specification, the paragraph teaches that various modules may be connected by “hinges”, but it is unclear from the specification and the drawings (such as Figure 2D) whether or not two modules may be connected by more than one hinge. Clarification is requested.
For purposes of examination, the claim will be read as if it were written “wherein a first of the plurality of modules is connected to a second of the plurality of the modules adjacent to the first module by a hinge”.
Further regarding claim 98, the claim limitation “some of the one or more components resides within the plurality of modules” renders the claim indefinite. In the case where there is one component, it is unclear how “some” of the one component may reside within a plurality of modules. For example, it is unclear if part of a component would need to be in one module and part in another module to meet the claim limitation. As a result, the scope of the claim is indefinite. 
For purposes of examination, the claim will be read as if it were written “the one or more components resides within at least one of the plurality of modules”. 

Regarding claim 118, the terms "high" and “low” in the claim limitation “a high elasticity material” and “a low elasticity material” are a relative term which renders the claim indefinite.  The terms "high” and “low” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As a result, it is unclear what material would constitute being a “high” elasticity material or being a “low” elasticity material, rendering the scope of the claim indefinite. 
Claim 119 similarly recites “high elasticity” and “low elasticity” material and is similarly rejected under 35 U.S.C. 112(b). 
For purposes of examination, the claim limitation “a high elasticity material” will be read as if it were written “an elastic material” and “a low elasticity material” will be read as if it were written “a rigid material”. 
Regarding claim 119, the claim recites “the first module comprises a first part of the some of the one or more components” and “the second module comprises a second part of the some of the one or more components”. Firstly, the terms “the first module” and the “the second module” lack proper antecedent basis. As a result, it is unclear what module the claim is referring to. In addition, in the case that there is a singular component, it is unclear if part of the one component must be in the first module and the second module. As a result, the scope of the claim is indefinite and clarification is requested. 
Claim 120 and 130 similarly recite “the first module” and “the second module” without properly establishing antecedent basis and are similarly rejected under 35 U.S.C. 112(b). 
Regarding claim 121, the claim limitation “the preserving of the one or more interconnections enables stable operation of the first and the second components” renders the claim indefinite. It is 
For purposes of examination, the claim will be read as if it were written “The system of claim 119, further wherein the construction of the inner layer using the high elasticity material enables the inner layer to expand when the bladder inflates”. 
Regarding claim 123, the claim limitation “wherein a size of each of the plurality of modules falls within a range” renders the claim indefinite. It is unclear how this limitation serves to further limit the claimed invention, as the size of any module will inherently “fall within a range”. Clarification is requested. 
For purposes of examination, any prior art which discloses the system of claim 122 will inherently read on claim 123. 
Regarding claim 124, the claim limitation “wherein the range is selected to enable accommodation of at least some part of the some of the one or more components, and the wrapping around the wrist of the test subject to be secure” renders the claim indefinite. Firstly, it is unclear what is meant by the phrase “the range is selected to enable accommodation”. For example, it is unclear if the claimed invention changes its size to fit components within it, or if the size of the modules is set, and the claim is simply stating that components reside partially within the module. In the case that the claim 
For purposes of examination, any prior art which discloses the system of claim 123 will also read on claim 124. 
Regarding claim 125, the claim limitation “the wrapping of the bladder around the wrist of the test subject enables the acquired digital pulse pressure waveform to be invariant with respect to an angle of rotation during attachment of the cuff unit to the wrist of the test subject” renders the claim indefinite. It is unclear what structural limitations the claim intends to impart on the claimed invention. Specifically, it is unclear what further structural limitations (if any) the bladder must have in order to make “the wrapping of the bladder” (which is understood to be an action performed using the claimed bladder) “enable” an acquired pulse pressure to be invariant with respect to an angle of rotation during attachment of the cuff unit. Clarification is requested.

Any claim listed as being rejected in the preamble under 35 U.S.C. 112(b) which is not explicitly rejected above is rejected by virtue of its incorporation of the indefinite subject matter of a claim on which it is dependent. 

Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 118 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 118 recites “the inner layer is constructed using a high elasticity material and is in contact with the wrist of the subject”. This claim limitation positively recites the human wrist (i.e. a human organism). As a result, claim 118 is rejected under 35 U.S.C. 101.  


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 98, 101, 118-128, and 130 are rejected under 35 U.S.C. 103 as being unpatentable over Niehaus et al. (US 20170245769 – cited in previous Office Action), referred to hereafter as Niehaus, in view of Kitigawa et al. (US 20170367649 A1), referred to hereafter as Kitigawa.
Regarding claim 98, Niehaus teaches a system for measurement and analysis of blood pressure of a test subject (Figure 2) comprising: a blood pressure measuring cuff unit (200; also shown in Figure 3A-C) wherein: the cuff unit is communicatively coupled to a network (paragraph 0105); the cuff unit comprises one or more components (202, 216 etc.); the cuff unit is constructed using a plurality of modules (206, 214, etc.); some of the one or more components (202) reside within the plurality of modules (206; paragraph 0075); and each of the plurality of modules are arranged adjacent to each other to enable said cuff unit to wrap around a wrist of the test subject (paragraph 0071); and a waveform analysis subsystem (420; shown in Figure 4) comprising a server computer in network. This computer system would inherently comprise communications subsystem coupled to one or more waveform processing subsystems via a first one or more interconnections, wherein the communications subsystem is communicatively coupled to the network (as it must receive and process data; paragraph 0105). Niehaus further teaches that the cuff unit acquires a digital pulse pressure waveform from the wrist of the test subject (paragraph 0079), wherein the acquisition comprise occlusion and de-occlusion of an artery within the wrist of the test subject (paragraph 0044); the cuff unit transmits the digital pulse pressure waveform to the waveform analysis subsystem via the network (paragraph 0105), the communications subsystem receives the digital pulse pressure waveform from the network (paragraph 0105); the communications subsystem transmits the received digital pulse pressure waveform via the first one or more interconnections to the one or more waveform processing subsystems (paragraph 0105); and the one or more waveform processing subsystems processes the digital pulse pressure waveform to extract one or more blood pressure parameters and hemodynamic parameters (paragraph 
Kitagawa (Figure 1) teaches a wrist-mounted device blood pressure measurement and analysis system (paragraph 0033) comprising: a blood pressure measuring cuff unit (200) wherein: the cuff unit comprises one or more components (100, 104, 105 etc.); the cuff unit is constructed using a plurality of modules (101 and 102); some of the one or more components (100, 104, 105 etc.) reside within the plurality of modules (101 and 102); and each of the plurality of modules (101 and 102) are arranged adjacent to each other wherein a first of the plurality of modules (101) is connected to a second of the plurality of modules (102) adjacent to the first module by at least one hinge (103) to enable said cuff unit to wrap around a wrist of the test subject (paragraph 0034-0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cuff unit of Niehaus (shown as element 200 in Niehaus Figure 2) to comprise of a plurality of modules, in which the components (Niehaus elements 202, 206, 208 etc.) are distributed, wherein a first of the plurality of modules is connected to a second of the plurality of modules adjacent to the first module by at least one hinge to enable said cuff unit to wrap around a wrist of the test subject as in Kitagawa. Doing so would have simply be substitution of one known element (a cuff unit comprised of two modules connected by a hinge) for another an integral cuff unit) to obtain predictable results.
Claim 127 recites a system using similar structural elements recited in claim 98 to measure and analyze the blood pressure of a subject. Any module in which components reside must inherently comprise “a physical enclosure” of some sort. Therefore, the above cited sections of Niehaus in view of Kitigawa disclose a system comprising the elements recited in claim 127. 
Regarding claim 101, Niehaus teaches at least one of the components comprising a bladder (Figure 4; 206) which wraps around the wrist of the test subject (paragraph 0071); the occlusion of the 
Regarding claim 118, Niehaus in view of Kitigawa teaches the cuff unit comprising an inner layer in contact with the wrist of the test subject (the surface of the cuff unit on the inner circumferential side configured to be in contact with a user when wrapped around a wrist) and an outer layer (the surface of the cuff unit on the outer circumferential side when wrapped around a wrist). These two layers form the exterior of the cuff unit. Therefore, the plurality of modules of Niehaus in view of Kitigawa (i.e. the main body of the cuff unit) would be attached to the outer and inner layer. In addition, Niehaus teaches that the bladder is “in the inflatable cuff” (and would therefore be enclosed within said inner layer and said outer layer; Niehaus paragraph 0074). However, Niehaus in view of Kitigawa does not explicitly teach the inner layer being constructed using a high elasticity material and the outer layer being constructed using a low elasticity material.
It would have been obvious to one of ordinary skill in the art to have modified Niehaus in view of Kitigawa to have an inner layer being constructed using a high elasticity material. The bladder of Niehaus is configured to apply pressure through the inner layer of the cuff unit to the tissue of a user after being inflated with air (paragraph 0074). The inflation of the air bag would not apply any pressure to the tissue of the user if it was rigid (i.e. low elasticity) as the inflation would have no effect on a rigid structure. Therefore, the teachings of the prior art would have led one of ordinary skill in the art to modify the prior art reference to arrive at constructing the inner layer using a highly elasticity material. Furthermore, it would have been obvious to one of ordinary skill in the art, through routine optimization, to determine an appropriate elasticity of the inner layer in order to allow the bladder to apply sufficient pressure to the tissue of the user (see MPEP section 2104.04).
However, Niehaus in view of Kitigawa fails to explicitly teach the outer layer being constructed using a low elasticity material. 

It would have been obvious to one of ordinary skill in the art to have modified Niehaus in view of Kitigawa to have an outer layer being constructed using a low elasticity material, as in Kitigawa. As mentioned, similar to Kitigawa, the bladder of Niehaus is configured to apply pressure through the inner layer of the cuff unit to the tissue of a user after being inflated with air (Niehaus paragraph 0074). Having the outer layer being made of a low elasticity material would ensure that the outer layer does not also deform when the bladder inflates, increasing the pressure applied to the tissue of a user.
Regarding claim 119, Niehaus in view of Kitigawa teaches the system of claim 98, wherein the first module (as in Kitigawa Figure 1; 101) comprises a first part of the some of the one or more components (components 202, 204, 206 etc. in Niehaus Figure 2), the second module comprises a second part of the some of the one or more components (components 202, 204, 206 etc. in Niehaus Figure 2), the at least one hinge comprising a first hinge (as in Kitigawa Figure 1; element 103). These elements are depicted as being electronically interconnected to each other within the housing of the cuff unit (Niehaus paragraphs 0073-0079 - the different components transmit data to each other). Furthermore, as depicted in Kitigawa, the two modules are connected solely by the first hinge (Kitigawa Figure 3; 103), and Kitgawa teaches that the two display devices (104 and 105 on modules 101 and 102 respectively) in the blood pressure cuff are electronically interconnected to a control unit (paragraph 0059). This would necessitate the hinge accommodating electronic interconnections (as the two modules are connected solely by a hinge). Accordingly, Niehaus in view of Kitigawa teaches all of the structural limitations of claim 119. 

Claim 130 recites a system using the same structural elements recited in claim 120 to measure and analyze the blood pressure of a subject. Therefore, the above cited sections of Niehaus in view of Kitigawa disclose a system comprising the elements recited in claim 130. 
Regarding claim 121, Niehaus in view of Kitigawa teaches the system of claim 119, further wherein the construction of the inner layer using the high elasticity material enables the inner layer to expand when the bladder inflates (see claim 118). 
Regarding claim 122, any component which is not explicitly recited as being distributed to increase the thickness of a cuff may be interpreted as being “distributed so as to reduce the thickness of the cuff”. Therefore, Niehaus in view of Kitigawa teaches the system of claim 98, wherein the one or 
Regarding claim 123, Niehaus in view of Kitigawa teaches the system of claim 122, wherein a size of each of the plurality of modules falls within a range. 
	Regarding claim 124, Niehaus in view of Kitigwa teaches the modules accommodating one or more components (Niehaus elements 204, 206, 208 etc.), and wrapping around the wrist of a test subject (Niehaus paragraph 0071). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have determined the appropriate size of the modules to accommodate the components through routine optimization (see MPEP 2104.04). Therefore, Niehaus in view of Kitigawa teaches the system of claim 123, wherein the range is selected to enable accommodation of at least some part of the some of the one or more components, and the wrapping around the wrist of the test subject to be secure. 
	Regarding claim 125, Niehaus in view of Kitigawa teach the system of claim 124, wherein the wrapping of the bladder around the wrist of the test subject enables the acquired digital pulse pressure waveform to be invariant with respect to an angle of rotation during attachment of the cuff unit to the wrist of the test subject.
	Regarding claim 126, Niehaus teaches measuring blood pressure parameters and hemodynamic parameters comprising: systolic blood pressure (paragraph 0102), diastolic blood pressure (paragraph 0102), and pulse rate (paragraph 0102). Measuring changes in blood pressure and pulse rate is functionally equivalent to detecting “circadian events” (as blood pressure naturally fluctuates due to the body’s circadian rhythm) and “hemodynamic reactions”. Thus, Niehaus in view of Kitigawa teaches the claim limitations of claim 126. 
.
Claim 103 is rejected under 35 U.S.C. 103 as being unpatentable over Niehaus (US 20170245769 A1 – cited in previous Office Action) in view of Kitigawa (US 20170367649 A1), as applied to claim 98, in further view of Lane et al. (US 20090156946 A1 – cited in previous Office Action), referred to hereafter as Lane. 
Regarding claim 103, Niehaus (Figure 4) teaches the cuff-unit comprises an accelerometer (216; paragraph 0157), further wherein the accelerometer obtains one or more readings (paragraph 0157; shown in Figure 13); the cuff unit transmits the one or more readings to the waveform analysis subsystem over the network (paragraph 0105 – “the blood pressure measurement device 402 can send blood pressure data (or other biometric data) to one or more of the secondary device is to be processed and/or stored”); the communications subsystem receives the one or more readings from the network; the communications subsystem transmits the received one or more readings via the first one or more interconnections to the one or more waveform processing subsystems, and the processing of the acquired digital pulse pressure waveform comprises the one or more waveform processing subsystems using the one or more readings to produce a corrected digital pulse pressure waveform (shown in Figure 16; paragraph 0147); and the extraction of one or more blood pressure parameters and hemodynamic parameters is performed using the corrected digital pulse pressure waveform (paragraph 0148). However, Niehaus in view of Kitigawa does not explicitly teach the accelerometer being a 3-axis accelerometer. 
Lane teaches a blood pressure cuff (Figure 1A; 100) comprising a 3-axis accelerometer (101; paragraph 0048 and 0072) wherein the accelerometer obtains one or more readings to eliminate motion data from a digital pulse pressure waveform (paragraph 0073). 
.
Claims 105 and 129 are rejected under 35 U.S.C. 103 as being unpatentable over Niehaus (US 20170245769 A1 – cited in previous Office Action) in view of Kitigawa (US 20170367649 A1), as applied to claim 98 and 127, in view of in view of Narimatsu et al. (US 20100076326 A1 – cited in previous Office Action), referred to hereafter as Narimatsu, Barker Jr. et al. (US 20100081944 A1 – cited in previous Office Action), referred to hereafter as Barker, Ilyes et al. (US 20070106162 A1 – cited in previous Office Action), referred to hereafter as Ilyes, Chen et al. (US 20130345576 A1 – cited in previous Office Action), referred to hereafter as Chen, and Lamego et al. (US 20120330112 A1 – cited in previous Office Action), referred to hereafter as Lamego. 
Regarding claim 105, Niehaus in view of Kitigawa teaches the system of claim 105. In addition, Niehaus teaches the one or more blood pressure parameters and hemodynamic parameters comprising: systolic blood pressure (paragraph 0102), diastolic blood pressure (paragraph 102), and pulse rate (paragraph 102). Furthermore, Niehaus teaches the system collecting data related to the confidence of estimated blood pressure values (paragraph 0144). Therefore, Niehaus also teaches determining the systolic blood pressure confidence level, and the diastolic blood pressure confidence interval and level. In addition, Niehaus teaches a table of potentially measured parameters (paragraph 0160 and Table 1), and that the biometric data may be calculated from the blood pressure measurement device (paragraph 0161). Therefore, Niehaus further teaches measuring pulse rate variability (Table 1) and breathing rate (Table 1). However, Niehaus in view of Kitigawa fails to explicitly teach extracting: mean arterial blood 
Naramitsu teaches measuring the following parameters from a digital pulse pressure waveform acquired form a cuff unit (paragraph 0028): mean arterial blood pressure (paragraph 0031 and 0038), radial arterial pulse peak time (paragraph 0034) and peak relative time (paragraph 0034), and radial augmentation index and pressure (paragraph 0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Niehaus in view of Kitigawa to extract the mean arterial blood pressure, radial arterial pulse peak time, peak relative time, and radial augmentation index and pressure from the digital blood pressure waveform, as taught by Naramitsu. Doing so would allow the device of Niehaus in view of Kitigawa to provide a fuller picture of the subject’s cardiovascular health, and would simply constitute applying a known technique to a known device ready for improvement to yield predictable results. 
However, Niehaus in view of Kitigawa and Naramitsu fails to teach extracting: mean arterial blood pressure (MABP) confidence level/interval, radial arterial pulse rise time and confidence interval, radial arterial pulse peak time confidence interval, radial arterial fall time and confidence interval, ejection duration, central aortic systolic pressure (CASP), ejection duration index, hemodynamic age, and breathing rate confidence level.
Barker teaches extracting the pulse rise time and fall time from a digital pulse waveform in order to determine whether or not a recalibration of a blood system measurement is needed (paragraph 0065). 

However, Niehaus in view of Kitigawa, Naramitsu and Barker fails to teach extracting: mean arterial blood pressure (MABP) confidence level/interval, radial arterial pulse confidence interval, radial arterial pulse peak time confidence interval, radial arterial fall time confidence interval, ejection duration, central aortic systolic pressure (CASP), ejection duration index, hemodynamic age, and breathing rate confidence level.
Ilyes discloses extracting the ejection duration and index from a non-invasive cuff based blood pressure measurement (paragraph 0013). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Niehaus in view of Kitigawa, Naramitsu, and Barker to incorporate the additional teachings of Ilyes and calculate an ejection duration and index. Ilyes teaches that the ejection duration gives information about the elasticity of the aorta wall and resistance of peripheral arteries (paragraph 0002 and 0005), and would therefore allow the device of Niehaus in view of Naramitsu and Barker to provide a user with a more complete view of their cardiovascular health. 
However, Niehaus in view of Kitigawa, Naramitsu, Barker, and Ilyes fails to teach extracting: mean arterial blood pressure (MABP) confidence level/interval, radial arterial pulse confidence interval, radial arterial pulse peak time confidence interval, radial arterial fall time confidence interval, central aortic systolic pressure (CASP), hemodynamic age, and breathing rate confidence level. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to have incorporated Chen’s method of measuring central aortic systolic pressure, and teachings of pulse pressure reflecting hemodynamic age, into the device of Niehaus in view of Kitigawa, Naramitsu, Barker, and Ilyas. Doing so would allow the device to provide the user or a physician with more information about their cardiovascular health, and would simply constitute applying a known technique to a known device ready for improvement to yield predictable results. 
However, Niehaus in view of Kitigawa, Naramitsu, Barker, Ilyes, and Chen fails to teach extracting: mean arterial blood pressure (MABP) confidence level/interval, radial arterial pulse confidence interval, radial arterial pulse peak time confidence interval, radial arterial fall time confidence interval, and breathing rate confidence level. 
Lamego teaches (Figure 6) a method of measuring blood pressure wherein a confidence level is assigned to a blood pressure reading, and depending on whether or not the confidence level is above a certain value, an output is displayed (paragraph 0123-0125). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Niehaus in view of Kitigawa, Naramitsu, Barker, Ilyes, and Chen to incorperate the additional teachings of Lamego such that a confidence level is calculated for all calculated parameters, and these parameters are only displayed when the confidence level is within a certain threshold. Doing so would allow the device of Niehaus in view of Kitigawa, Naramitsu, Barker, Ilyes, and Chen to avoid outputting incorrect measurements. 
.
Claim 106 is rejected under 35 U.S.C. 103 as being unpatentable over Niehaus (US 20170245769 A1 – cited in previous Office Action) in view of Kitigawa (US 20170367649 A1), as applied to claim 98,  in view of Zhang (US 20130274620 A1 – cited in previous Office Action). 
Regarding claim 106, Niehaus in view of Kitigawa teach the structural limitations of claim 98. Furthermore, Niehaus teaches the acquisition of the digital pulse pressure waveform by the cuff unit comprises the measurement unit capturing a pulse pressure using a piezoelectric pressure sensor (paragraph 0075). This necessitates an A/D converter that samples an analog pulse pressure waveform, the A/D converter converting the sampled analog pulse pressure waveform into a digital pulse pressure waveform. Furthermore, Niehaus teaches one or more waveform analytics being performed on the digital pulse pressure waveform by at least one of the one or more waveform processing subsystems or a third party system, wherein the one or more waveform analytics comprise using at least one correlation-based classification technique (pargraph 0113 and 0121). However, Niehaus in view of Kitigawa fails to teach using an analog-to-digital (A/D) converter having a 24-bit or higher resolution which causes the digital pulse pressure waveform to be a high fidelity digital representation of the analog pulse pressure waveform, and the high fidelity digital representation is operative to cause an increase in an accuracy of the at least one correlation-based classification technique.
Zhang teaches a system for measurement and analysis of blood pressure of a test subject (Figure 3) comprising a blood pressure measuring cuff unit (11 and 12; paragraph 0081). Zhang teaches using a 24-bit or higher resolution of the A/D converter to cause the digital pulse pressure waveform to be a high fidelity digital representation of the analog pulse pressure waveform (paragraph 0091), the high 
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Niehaus in view of Kitigawa to incorporate a 24-bit or higher resolution of the A/D converter to cause the digital pulse pressure waveform to be a high fidelity digital representation of the analog pulse pressure waveform. As taught by Zhang, this would result in a higher accuracy of the extracted blood pressure parameters (Zhang paragraph 0091). 

Response to Arguments
Applicant’s arguments in regards to Claim Interpretation under 35 U.S.C. 112 have been considered. Applicant’s amendments to claim 98 were deemed insufficient to avoid invocation of 35 U.S.C. 112(f) as the recited “communications subsystem” and “waveform processing subsystem” uses the generic placeholder “subsystem”, which imparts no specific structural limitation, coupled with functional language (as in claim 98 lines 28-34). 35 U.S.C. 112(f) is similarly invoked to interpret claim 127 due to the use of similar claim language. However, the amendments to claim 103 are sufficient to avoid invocation of 35 U.S.C. 112(f) for terms within the claim.
Applicant’s arguments in regards to 35 U.S.C. 112(b) have been considered and deemed persuasive. As a result, the previously stated rejection under 35 U.S.C. 112(b) for claims 101, 105, and 106 have been withdrawn. However, in light of the new and amended claim language, continued rejection of claims 103, 118-119, 121, and 123-125 under 35 U.S.C. 112(b) are articulated in the “Claim Rejections – 35 U.S.C. 112(b)” section above.
Applicant’s arguments in regards to 35 U.S.C. 101 have been considered and deemed persuasive. The amended claim language to include “a first of the plurality of modules is connected to a second of the plurality of the modules adjacent to the first module by at least one hinge” imparts a 
Applicant’s arguments in regards to claim rejections under 35 U.S.C. 102 and 103 have been considered and deemed persuasive. The applicant correctly states that neither Niehaus, Zhang, nor Sato disclose “a first of the plurality of modules is connected to a second of the plurality of the modules adjacent to the first module by at least one hinge”. As a result, rejection of claims 98, 101, 103, and 107-116 under 35 U.S.C. 102(a)(1) have been withdrawn, and the previously cited rejections of claims 105 and 106 under 35 U.S.C. 103 have been withdrawn. However, continued rejection of claims 98, 101, 103, 105-106, and new claims 118-130 are articulated in the “Claim Rejections – 35 U.S.C. 103” section above in view of the additional teachings of Kitigawa et al. (US 20170367649 A1). 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 127, 128, 129 and 130 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 98, 126, 105, and 120 respectively. When two claims in an application are duplicates 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T PAZHWAK whose telephone number is (571)272-7710.  The examiner can normally be reached Monday through Friday between 8:30 A.M. and 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.T.P./Examiner, Art Unit 3791                



/ETSUB D BERHANU/Primary Examiner, Art Unit 3791